UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

JACQUELINE E.,
Plaintiff,
Case No. 1:17-cv-00414

Vv.

ANDREW SAUL,
Commissioner of Social Security,

Defendant,

a Se a ead

ENTRY ORDER
FINDING NO ABUSE OF DISCRETION, AFFIRMING THE DECISION OF THE
COMMISSIONER, AND DISMISSING CASE

Plaintiff Jacqueline E. is a claimant for Social Security Disability Insurance
Benefits (“DIB”) under the Social Security Act (“SSA”). She brings this action pursuant
to 42 U.S.C. § 405(g) to reverse the decision of the Social Security Commissioner that
she is not disabled. On November 22, 2019, the court granted Plaintiff's second motion
for relief from final judgment pursuant to Federal Rule of Civil Procedure 60(b) due to a
change in decisional law based on the Supreme Court’s May 28, 2019 decision in Smith
vy, Berryhill, 139 S. Ct. 1765 (2019). (Doc. 28.) The court ordered the parties to submit
memoranda addressing whether the Appeals Council erred in its dismissal of Plaintiff's
request for review as untimely and whether the matter should be remanded to the Appeals
Council for a further determination. |

The Commissioner filed his memorandum on December 30, 2019, arguing the
Appeals Council “did not abuse [its] discretion in dismissing Plaintiff's request for
Appeals Council review due to its untimeliness, [and] dismissal should be affirmed.”
(Doc. 39 at 1.) On February 5, 2020, Plaintiff filed her memorandum of law, contending
the court should remand the case for a decision on the merits because the Appeals

Council’s good cause determination was not supported by substantial evidence.

 
Plaintiff is represented by Kenneth R. Hiller, Esq. The Commissioner is
represented by Special Assistant United States Attorneys Sandra M. Grossfeld and
Elizabeth Rothstein.

1. Factual and Procedural Background.

On February 21, 2013, Plaintiff protectively filed an application for Title
benefits, which an Administrative Law Judge (“ALJ”) denied on June 8, 2015. Plaintiff
did not file a written request for review of the ALJ’s unfavorable decision within sixty
days as instructed due to an alleged problem with the computer server of her former
attorney, Kelly Laga, Esq., which failed to send a reminder to Attorney Laga of the
statutory deadline.

Upon discovering her failure, Attorney Laga mailed a letter dated November 17,
2015, acknowledging that her request for review was untimely and seeking review of the
unfavorable decision:

Please accept this as a timely request as our office experienced technical
issues stemming from a server update that caused the statute tasks for this
claim to be erased. Due to this technical error our office was unaware of
the missed deadline until today. We ask that you please allow this appeal
to be processed as timely as it was outside the client[”]s control and she was
unaware of our technical difficulties.

I also request an extension of time in order to submit my legal argument or
additional evidence in this case. Please respond in writing to notify me of
any extension granted.

(Doc. 38 at 101) (emphasis in original).
On January 12, 2016, the Appeals Council responded in writing to Attorney
Laga’s letter and stated in part:
We have granted your request for more time before we act on your case.
You May Send More Information

You may send us more evidence or a statement about the facts and
the law in this case.

Any more evidence must be new and material to the issues
considered in the hearing decision dated June 8, 2015.
We Will Not Act For 25 Days

If you have more information, you must send it to us within 25 days
of the date of this letter. We will not allow more time to send
information except for very good reasons.

What Happens Next

If we do not hear from you within 25 days, we will assume that you
do not want to send us more information. We will then proceed with
our action based on the record we have,

Id. at 94-95 (emphasis in original). Plaintiff’s counsel did not submit additional
information to the Appeals Council.

On February 1, 2017, the Appeals Council sent Plaintiff a letter seeking an
explanation for her untimely request for review which stated:

Your Request for Review Was Filed Late

Under our rules, if you disagree with the Administrative Law
Judge’s action, you have 60 days to file a request for review.

The 60 days start the day after you receive notice of the
Administrative Law Judge’s action. We assume that you received
the notice within 5 days after the date on it unless you show us that
you did not receive it within the 5-day period.

In your case, the notice of the Administrative Law Judge’s action is
dated June 8, 2015. Therefore, the last day you could file your
request for review was August 12, 2015.

You filed your request for review on November 18, 2015. There is
no statement or other information about why you did not file the
appeal on time.

What You Must Do

You should send us a statement showing the reason(s) why you did
not file the request for review within 60 days. You should send us
any evidence that supports your conclusion.

You may also send us information about when you received the
notice of the Administrative Law Judge’s action.

 
What We Plan To Do

... if you show that you had a good reason for filing late, the
Appeals Council will extend the time period and find your appeal Is
timey.

If you do not show that you had a good reason for filing late, the
Appeals Council will dismiss your request for review.

We Will Not Act For 30 Days

If you have more information, you must send it to us within 30 days
of the date of this letter, We will not allow more time to send
information except for very good reasons.

What Happen Next

If we do not hear from you within 30 days, we will assume that you
do not want to send us more information. We will then proceed with
our action based on the record we have.

Id. at 90-91. |

More than thirty days later, on March 16, 2017, a legal assistant at Plaintiff's
counsel’s office called the Appeals Council and informed it that Attorney Laga’s
November 17, 2015 letter provided the reasons for the untimely filing. Plaintiff contends
an unnamed Appeals Council representative stated the Appeals Council would review the
letter. Plaintiff now claims that had she known her claim would be dismissed, she would
have submitted additional evidence of the server’s failure. She provides no rational
explanation of why she failed to do so at the time. Indeed, the Appeals Council’s
statement that “There is no statement or other information about why you did not file the
appeal on time[]” (Doc. 38 at 90) should have alerted her that, without more evidence, a
dismissal was imminent.

On April 13, 2017, Plaintiff’s counsel received a notice and order dated March 27,
2017 from the Appeals Council dismissing Plaintiffs request for review which stated:

In connection with the request for review, the claimant’s representative
alleged that their office experienced technical issues stemming ftom a
server update that caused the statute tasks for the claim to be erased.
However, no proof was submitted to support this allegation, even after the
Appeals Council sent a request for good cause and any evidence that

4

 
supports the explanation to the claimant and the representative on February
1, 2017.

The Appeals Council, therefore, finds that there is no good cause to extend
the time for filing and, accordingly, dismisses the claimant’s request for
review. The Administrative Law Judge’s decision stands as the final
decision of the Commissioner.

Td. at 5.

Plaintiff filed this action on May 15, 2017. The Commissioner filed a motion to
dismiss on September 29, 2017 based on the court’s lack of jurisdiction under § 405(g),
which Plaintiff opposed, The court granted the Commissioner’s motion to dismiss on
April 3, 2018, concluding in relevant part that it lacked jurisdiction to review the Appeals
Council’s dismissal of Plaintiffs request for review because it was not a “final
decision... made after a hearing” within the meaning of 42 U.S.C. § 405(g). (Doc. 18 at
7.) Judgment was entered on the docket on that date.

On June 8, 2018, Plaintiff moved for reconsideration based on Seventh Circuit
precedent and argued that the court had misinterpreted or overlooked controlling law as
applied to the facts of the case. On September 7, 2018, the court determined that Rule
60(b)(6) did not afford relief and further concluded it was bound by Second Circuit
precedent, which was aligned with “the majority view ... that the Appeals Council’s
decision to hear an untimely request for review is discretionary, and refusals of such
requests do not constitute final decisions reviewable by district courts.” (Doc. 23 at 6)
(internal quotation marks omitted).

On October 22, 2018, approximately forty-five days after the court’s denial of her
motion for reconsideration, Plaintiff filed an untimely notice of appeal, purporting to
appeal both the April 3, 2018 Order granting the Commissioner’s motion to dismiss and
the September 7, 2018 Order denying Plaintiff's first motion for relief from judgment. At
the time of her appeal, a petition for certiorari in Smith v. Berryhill had been filed, On
February 6, 2019, the Second Circuit dismissed Plaintiff's appeal due to failure to file a
brief,

 
On May 29, 2019, the Supreme Court unanimously held that the Appeals
Council’s dismissal of a claimant’s untimely request for review of an ALJ’s merits
decision is a “final decision ... made after a hearing” as defined in § 405(g) and is,
therefore, subject to judicial review. Smith, 139 8. Ct. at 1771. On June 5, 2019,
Plaintiff filed a second motion for relief from judgment, which the court granted on
November 20, 2019 and ordered additional briefing to address whether the Appeals
Council erred in its rejection of Plaintiff's request for review as untimely and whether
this matter should be remanded to the Appeals Council for a decision on the merits.

Plaintiff did not comply with the court’s deadline for additional briefing and her
filing was therefore untimely. When Plaintiff asked that her untimely filing be excused
nunc pro tunc because of “inadvertence[]” that caused her counsel to “fail[] to timely file
Plaintiff's brief,” the court excused her noncompliance. (Doc. 40-1 at 1.)

II. Conclusions of Law and Analysis.

A claimant may request review by the Appeals Council of an ALJ’s decision on
the merits. 20 C.F.R. § 404.1400(a)(4); see 20 C.F.R. §§ 404.967-404.981. A claimant
must file a written request for review within sixty days after receiving notice of the ALJ’s
decision, unless the Appeals Council extends that deadline for good cause. 20 C.F.R.

§ 404.968. “Examples of circumstances where good cause may exist include, but are not
limited to, .. . [important records were destroyed or damaged by fire or other accidentai
cause.” 20 CER. §§ 404.911(b)(3); 416.1411(b)(3). A claimant is deemed to have
received notice of the ALJ’s decision five days after the date on the notice unless the
claimant can establish that she did not receive it within the five-day period. 20 C.F.R.

§ 404.901. Ifa claimant does not file a request for review within the stated period, and
the Appeals Council does not extend the time for filing for good cause, the Appeals
Council will dismiss the request for review. 20 C.F.R. § 404.971.

When considering whether the Appeals Council erred in dismissing a claimant’s
request for review, the standard of review “as to [an] overall conclusion [by the
Commissioner] ., . is abuse of discretion, and substantial evidence as to any fact.” Je. at

1779 n.19 (citing Bowen v. City of New York, 476 U.S. 467, 483 (1986)). “[T]he Appeals

6

 
Council has discretion in finding whether to extend a plaintiff's time to file for good
cause” Rivera v. Apfel, 2001 WL 699065, at *3 (S.D.N-Y. June 21, 2001). Where the
Commissioner denies a claim because the claimant failed “to submit proof in conformity
with any regulation prescribed under subsection (a) of this section [which authorizes the
Commissioner to make rules and regulations and to establish procedures], the court shall
review only the question of conformity with such regulations and the validity of such
regulations.” 42 U.S.C. § 405(g). Thus, “in an ordinary case, a court should restrict its
review to the procedural ground that was the basis for the Appeals Council dismissal and
(if necessary) allow the agency to address any residual substantive questions in the first
instance,” Smith, 139 S. Ct. at 1780 (footnote omitted).

In general, “[e]ven if the court could draw different conclusions after an
independent review of the record, the court must uphold the Commissioner’s decision
when it is supported by substantial evidence and when the proper legal principles have
been applied.” Steven N. v. Berryhill, 2018 WL 6629681, at *10 (D. Vt. Dec. 19, 2018)
(citing 42 U.S.C. § 405(g)); see Waters v. Massanari, 184 F. Supp. 2d 1333, 1341 (N.D.
Ga. 2001) (“The scope of [the court’s] review is very limited, It cannot put itself in the
decision maker’s place. It cannot conclude that the Appeals Council abused its discretion
just because the [clourt might have ruled differently on the same set of facts.”).

In this case, Plaintiff filed her request for review over 160 days after the date of
the notice of the ALJ’s decision. Contrary to Plaintiff's assertion, Casey v. Berryhill, 853
F.3d 322 (7th Cir. 2017) is inapposite because, unlike in Casey where a petition for
review was dismissed without notice, here the Appeals Council sent two written requests
for additional information, which Plaintiff does not dispute that she received. As a result,
this is not a case of “bait and switch” as Plaintiff contends. Instead, Plaintiff was
presented with an opportunity to provide good cause for her untimely filing and her
attorney failed to do so.

22 £6.

As “[iJt [is the claimant’s] burden to show good cause,” “the court can find no
abuse of discretion[|” where Plaintiff failed to present “any retrospective...

documentation regarding” her untimely filing. Bowen vy. Comm’r of Soc. Sec., 2015 WL

7

 
7281610, at *6 (D. Vt. Nov. 16, 2015). It is unfortunate that Plaintiff rather than her
counsel bears the brunt of this outcome, however, the untimely response to the Appeals
Council was only one in a series of untimely responses and Plaintiff does not claim to
have been either coerced or deceived. Zabala y. Astrue, 595 F.3d 402, 408 (2d Cir. 2010)
(holding that, absent a showing plaintiff was coerced or deceived into stipulating to the
closed period, her “attorney’s conduct is imputed to” her). Because the Appeals
Council’s decision is supported by substantial evidence, applied the correct legal
standard, and was not an abuse of discretion, it should not be disturbed. See Cichocki v.
Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013) (observing courts “conduct a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal
standards have been applied”) (internal quotation marks omitted).
CONCLUSION

For the foregoing reasons, the court concludes that the Appeals Council did not
abuse its discretion in its dismissal of Plaintiff's request for review. The court therefore
AFFIRMS the decision of the Commissioner, and DISMISSES this case.
SO ORDERED.

Dated this Fay of March, 2020.

Christina Reiss, District Judge |
United States District Court

 
